COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Helen Mayfield v. North Village Green I, Homeowner's Association,
                           Inc., James Patrick Kennedy, An Individual, Duane T. Corley, An
                           Individual Jointly and Severally

Appellate case number:     01-12-00748-CV

Trial court case number: 1137087

Trial court:               55th District Court of Harris County

        The trial court signed a final judgment in the above-referenced case on May 2, 2013.
The district clerk has filed a record on indigence. The record reflects that, on August 27, 2012,
appellant, Helen Mayfield, filed an affidavit in the trial court, seeking to establish indigence for
costs of appeal. See TEX. R.. CIV. P. 20.1. The record contains a contest and order on appellant’s
affidavit of indigence for trial court costs under Rule of Civil Procedure 145; however, the record
does not reflect that a contest was filed to appellant’s affidavit of indigence for costs of appeal.
Accordingly, the allegations in the affidavit are deemed true, and appellant is entitled to proceed
on appeal without advance payment of costs. TEX. R. APP. P. 20.1.
       The Clerk of this Court shall make an entry in this Court’s records that appellant is
indigent and is allowed to proceed on appeal without advance payment of costs.
        The district clerk is ordered to file in this court, within 30 days of the date of this order
and at no cost to appellant, the clerk’s record in the appeal. See TEX. R. APP. P. 20.1, 34.5.
        The court reporter is ordered to file in this Court, within 30 days of the date of this order
and at no cost to appellant, the reporter’s record in the appeal, or a notice that no record was
taken. See TEX. R. APP. P. 20.1, 34.6.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually       Acting for the Court


Date: July 12, 2013